Citation Nr: 0102369	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-41 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder as 
secondary to service-connected left tibia disability, or on a 
direct or presumptive basis.


REPRESENTATION

Appellant represented by:	David W. Glassner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1955 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1993 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA). 

The RO, in a September 1995 rating decision, found that 
service connection for bipolar disorder, claimed as secondary 
to service-connected fractured left tibia (or on a direct or 
presumptive basis), was not warranted.

The Board in May 1997 denied the veteran's claim for 
entitlement to service connection for bipolar disorder as 
secondary to service-connected left tibia disability, or on a 
direct and presumptive basis.

The veteran appealed the Board's May 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  While the case was pending at the Court, 
the Office of General Counsel for the VA, who represents the 
Secretary of the VA in legal matters before the Court, and 
the veteran's representative, filed a joint motion requesting 
that the decision by the Board be vacated and that the case 
be remanded for additional development and readjudication.  
The basis of the joint motion was that there were pertinent 
medical records that had not been made part of the record and 
that the Board did not provide adequate reasons and bases for 
its decision.  In a December 1998 Court order the Court 
vacated the May 1997 Board decision and remanded the case to 
the Board for compliance with the directives stipulated.


REMAND

In August 1999 the Board remanded this case to the RO for 
additional development of the evidence.  The requested 
actions have been completed.  In this regard, the Board notes 
that in response to a request by the RO, the Social Security 
Administration informed the RO that the records in question 
had been destroyed in accordance with the document retention 
policy.

While the case was in Remand status, there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered. An appropriate period of time 
should be allowed for response.

Thereafter, the RO should readjudicate the issue of 
entitlement to service connection for bipolar disorder as 
secondary to service-connected left tibia disability, or on a 
direct and presumptive basis.  If the benefit sought is not 
granted, the veteran and his representative should be 
provided a Supplemental Statement of the Case and an 
opportunity to respond.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  The 
case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




